            Case 1:18-cv-11963-PBS Document 79 Filed 03/08/19 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

STERLING SUFFOLK RACECOURSE,
LLC,

                   Plaintiff,                        Civil Action No. 1:18-cv-11963-PBS
       v.
                                                     REQUEST FOR ORAL ARGUMENT
WYNN RESORTS, LTD, et al.,

                   Defendants.


   DEFENDANT KIMMARIE SINATRA’S MOTION TO DISMISS THE AMENDED
                          COMPLAINT


       Defendant Kimmarie Sinatra respectfully moves to dismiss Plaintiff Sterling Suffolk

Racecourse, LLC’s (“Sterling”) Amended Complaint for failure to state a claim against her.

Plaintiff’s RICO claims must be dismissed because – in addition to the arguments made by the

other Defendants’ motions to dismiss and Wynn Resorts, Ltd., Wynn MA, LLC, and Matthew

Maddox’s Special Motion to Dismiss, which Ms. Sinatra incorporates by reference – the

Amended Complaint fails to plead the existence of a RICO enterprise. Further, each of

Plaintiff’s claims must be dismissed for the separate and independent reason that Plaintiff fails to

specifically allege that Ms. Sinatra did anything to further any purported scheme in violation of

the federal RICO statute or state law.

       In support of this Motion to Dismiss, Ms. Sinatra relies on the accompanying

Memorandum of Law and the motions and supporting memoranda incorporated therein.




                                                 1
         Case 1:18-cv-11963-PBS Document 79 Filed 03/08/19 Page 2 of 3



                            REQUEST FOR ORAL ARGUMENT

       Ms. Sinatra respectfully requests oral argument to assist this Court in deciding this Motion

to Dismiss.

Dated: March 8, 2019
                                                Respectfully submitted,

                                                KIMMARIE SINATRA

                                                By her counsel,



                                                /s/ Douglas H. Meal
                                                Douglas H. Meal, Bar No. 340971
                                                dmeal@orrick.com

                                                ORRICK, HERRINGTON & SUTCLIFFE LLP
                                                500 Boylston Street, Suite 1850
                                                Boston, MA 02116
                                                Telephone: +1 617 880 1800
                                                Facsimile: +1 617 880 1801

                                                James N. Kramer (pro hac vice)
                                                jkramer@orrick.com
                                                M. Todd Scott (pro hac vice)
                                                tscott@orrick.com

                                                The Orrick Building
                                                405 Howard Street
                                                San Francisco, CA 94105-2669
                                                Telephone: +1 415 773 5700
                                                Facsimile: +1 415 773 5759




                                                2
          Case 1:18-cv-11963-PBS Document 79 Filed 03/08/19 Page 3 of 3



                         LOCAL RULE 7.1(A)(2) CERTIFICATION

       I certify that counsel for Defendants has conferred with counsel for Plaintiff in a good

faith attempt to resolve or narrow the issues raised by this motion.



                                                /s/ Douglas H. Meal
                                                Douglas H. Meal



                                 CERTIFICATE OF SERVICE

       I, Douglas H. Meal, hereby certify that, on March 8, 2019, true and accurate copies of the

foregoing were served on counsel for all parties through ECF.



                                                /s/ Douglas H. Meal
                                                Douglas H. Meal




                                                 3
